Title: Notes on Buffon’s Histoire naturelle, [completed ca. May 1786]
From: Madison, James
To: 


Editorial Note
Rural St. Thomas’s parish in Orange County, Virginia, was not totally isolated from the world of science in the 1780s; by 1784 JM began to acquire Comte de Buffon’s monumental Histoire naturelle, a work that in time reached ninety volumes and spanned fifty-three years of publishing. At Montpelier in 1785 JM prized the first edition of Buffon’s work, and during Jefferson’s “five charmed years abroad” his friend in Paris would forward the supplements as they came from the press (JM to Jefferson, 27 Apr. 1785, Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (9 vols. to date; Chicago, 1962——)., VIII, 266). As Adrienne Koch observed, the American minister sent his fellow Virginian a flow of books from the Parisian stalls that “surely made Madison the most cosmopolitan statesman never to have quit American shores” (Jefferson and Madison: The Great Collaboration [New York, 1950], p. 19).
Undoubtedly JM accepted Buffon as “the best informed of any naturalist who has ever written,” but he and Jefferson had discussed Buffon’s theories while serving in Congress together in 1783, and JM shared Jefferson’s pique over Buffon’s assertion that American mammals were physically inferior to their counterparts in Europe, Africa, and Asia. Earlier, the two Virginians had shared calculations that proved Buffon’s theories were untenable (Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (9 vols. to date; Chicago, 1962——)., VII, 411–12, 419, 420 n. 10, 422). Jefferson had taken pains to show in his Notes on Virginia that Buffon’s ideas on “the impotence of nature in America” were unsupportable, and both men were interested in the fossilized remains of the mastodon or mammoth which had been found in the Ohio Valley and seemed irrefutable proof of Buffon’s miscalculations (Notes on Virginia [Peden ed.], pp. 43–47). Such evidence seemed important to men of Jefferson’s and JM’s bent, for if American political institutions and ideas were to serve as beacons projecting rays of enlightenment from the New World to the Old, it was necessary to show scientifically that American flora and fauna stood on an equal footing with European species.
By March 1786 JM was checking his newly arrived volumes of Buffon’s Histoire des oiseaux to make certain his set was complete (JM to Jefferson, 18 Mar. 1786, Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (9 vols. to date; Chicago, 1962——)., VIII, 501). With the coming of spring and leisure from political duties, JM appears to have pored over Buffon’s volumes on quadrupeds so that he could compare the American species with Buffon’s descriptions. By mid-May he was full of information and eager to share it with Jefferson (JM to Jefferson, 12 May 1786). About the same time, JM may have also written to his friend in Orange County, Jeremiah Smith, for aid in collecting the skin, bones, and teeth of a wild cat and fox, pecans, “sugar tree,” and other seeds of “new or curious plants or trees.”
In making his notes on Buffon, JM extensively copied and translated the Frenchman’s work, but Buffon’s speculation that some two hundred distinct species of quadrupeds existed (mostly in the “old world”) provoked JM to challenge Buffon’s ideas on northern climate and the impossibility of a land link between the old and new continents. Undoubtedly JM shared Jefferson’s conviction that Buffon had unfairly denigrated animal life in the Americas and his labors were meant to serve both the interest of science and American pride. Whether JM intended to aid Jefferson in prodding Buffon into a revised edition or simply wished to collect information out of intellectual curiosity is uncertain (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, N. J., 1950——)., VIII, 502–3). Apparently JM was as anxious as Jefferson to prove that despite Buffon’s claims the American species had not shrunk in size or variety “under a niggardly sky and an unprolific land, thinly peopled with wandering savages” (Edwin Thomas Martin, Thomas Jefferson: Scientist [New York, 1952], p. 157; Ruth Henline, “A Study of Notes on the State of Virginia as an Evidence of Jefferson’s Reaction against the Theories of the French Naturalists,” VMHBVirginia Magazine of History and Biography., LV [1947], 242–43; Daniel J. Boorstin, The Lost World of Thomas Jefferson [New York, 1948], pp. 101–3).
Late in life, JM remembered his excursion into science some forty-seven years earlier with evident satisfaction. In an autobiographical sketch, JM wrote of himself in the third person and recalled that “he availed himself of the means occasionally falling into his hands, of making minute comparisons of sundry of our quadrupeds, with those bearing the name or having the resemblance of them in Europe. Among his papers are notes of the details which might save in a small degree the labour of more scientific and systematic observers” (Adair, ed., “James Madison’s Autobiography,” WMQWilliam and Mary Quarterly., 3d ser., II [1945], 200–201).
 
[completed ca. May 1786]
Buffon Wild Animals
Vol X[I]

p. 76.  77As in the temperate climate the human race is most civilized, so it abounds less with ferocious wild beasts, than the torrid & frigid Zones. the wolf, the fiercest of the former, being less fierce than the lion, the tigre, the panther &c. and the white bear, the lynx &c. which live in the latter Zones. The same species varies too in ferocity according to the climate. In America where under the line the climate is milder than in Africa, the tyger, the lyon & panther, are compar[a]tively much less fierce. A like observation as to plants, perfumes & poisons & other strong [illegible] plants being found in the intemperate climates.
79The size of the Animals of the intemperate Zones also much greater than of the temperate: as the Elephant Rhinonceros Whales &c &c.
80Wild animals vary less than domestic, because they change their climate & manner of life less than those subject to the will of man.
83The less a country is frequented by man, the less wild are the animals
84The terror & dispersion produced by man among them; destructive of all the improvements which might result from their tranquility & Society. Hence the multiplication & improvement of man tend to the decrease & degeneracy of wild animals.
Le Cerf la biche—Red deer
104They go with young 8 months & some days.
106They continue growing for 8 years, & begin to rut at 18 Mo[n]th[s]
107.Animals which rut at fixed seasons as Deer &c begin much younger than other animals. The general rule is that animals begin when they have attained their full groth.

109If a deer be cut with his horns on they never fall.
110.If off they never return hence it is inferred that both parts proceed from same causes. to wit surplus of organic particles and hence,
114.Stags eat less than bucks.
122.Horns of deer partake more of the nature of wood than real horn, bone or &c. Aristotle & Pliny say that ivy has been found growing on them. This affinity to wood proceeds from the principal food of deer, as the scales on the tales of beaver from the fish on which they feed.
126.Deer live 35 or 40 years.
129.Horns of deer in rich & moist lands, large and tender. in different lands, different, owing to the plenty & scarcity of food.
130.The Cerf de corse is only half as high as the red-deer and is of a brown colour—that of the Cerf or red deer is fauve tho’ of some brown & other red. There are instances of
131Some being white. Aristotle & Pliny speak of white ones also.
134.The deer do not drink scarcely in the winter or the Spring. When in the Summer droughts prevent dew, they drink of brooks &c. and in rutting time, a great deal and bathe also.
135.They prefer rye to all other grain.
140.Their interior & exterior conformation strongly resemble that of the Boeuf.
They have no gall bladder.
153.A doe of the red deer weighed 265. lbs. french. Another
155.weighed still more.
Le Daim, la daine. Fallow deer
Vol. 12
p. 35.The fallow & red deer avoid each other—will not propagate; and rarely are found unless brought in the same places. The former are less robust than the latter, abound most in England, where they are kept half domesticated in park[s].
36They appear to belong to temperate climates. Some of them are in the neighbourhood of Paris & in the provinces. [illegible] are also in Spain & Germany & some of them in America, whither they may have been carried from Europe. There are none in Russia, and are rarely met with in the forests of Sweeden and other Northern Countries.
37The red deer are spread over all Europe except Lapland. Over Asia & particularly Tartary & the Northern provinces of China—and in America: for those of Canada differ only by the
38largeness & straitness of their horns. They are not found in Southern Climates, the animals called by their name in those,
39being different Species.
The fallow deer are subject to greater varieties—of different color
40.Les daims de Virginia—
They are more easily tamed—are good for the table at almost all Seasons of the year. They go with young &c. &c—as the red deer. The principal difference is in the length of life, the fallow not living more than about 20 years.
53.Weight of a fallow deer 154 French pounds.
V. 12.Le Chevreuil, la Chevrette—Rohe-Deer.
p. 75.delights in underwoods—weaker & smaller than red deer, but more sprightly & bold, elegant & souple. more cunning in eluding pursuit
77.The male & female with their young live in constancy apart from others.
Have commonly 2 fawns 1 male & 1 female, which seldom quit each other.
Rut once a year only from end of Ocr. to middle Novr.
78.Go with young 5½ months.
form no intermediate race with other deer.
*resemble more the goat, than deer, & may be regarded as chèvre sauvage qui ne vivant que de bois, porte du bois au lieu de cornes
81.prevail in France, common in Scotland, none in England, few in Sweeden
82Shed their horns in autumn & repair them during the winter
88live 12 or 15 years at most.
not easily domesticated, and very delicate in constitution

90.flesh excellent of wild one—of those in parks very indiffert.
Tho rare in many parts of Europe, they abound in America, particularly in Louisiana—two sorts only in Europe the red, & the brown, are larger in Amer: than in France, & in Louisiana bear horns like the red deer.
95.The Rohe deer are smaller than the red but resemble them more than any other animal. *Daubenton. see Buffon p. 81.
98.[illegible] of 52 lb. french weight
Vol. 13.Le Lievre la hase. The Hare
p. 2abound in all climates of the earth
10engender at all times and after the first year
go with young 30 days
bring 3 or 4 at once, & receive male immediately as well as when with young and subject by peculiar conformation of genetal parts to frequent subfetations.
12.feed in the night
13on herbs roots fruits &. bark all trees in winter except the Elm & linden-tree
Sleep in day & agreed deal, with eyes open
do not chew the cud as some authors have supposed.
14.have no eyelids & see badly
fine hearing
extremely swift & as hind feet longer than forefeet
fly when they can up hill
15.live 7 or 8 years at most.
16.easily tamed but never completely domesticated
have been taught to beat drum & gesticulate to cadence
17.very sagacious in eluding pursuit of dogs.
20.Those in Mountainous places are larger than in plains and of a browner color with more white under the neck.
The latter are almost red.
In high mountains of the North become white in winter—all become [more] or less so as grow old.
smallest in warm Countries.

equally spread in all countries of Europe, Sweeden Denmark,
21Poland Russia as well as France Italy Spain Barbary &c &c.
In Lapland white 10 months of the year.
22.Fewer in the East than in Europe.
Few or none in America, except some in Virga., Canada Hudson’s bay & Magellan straights, tho there may be different species, being sd. to be much smaller & flesh different.
33.1 feet, 9 inches 6 lines long—(36—one of 1 feet seven inches weighed 7 lbs [)]
le Lapin. la Lapine—Rabbit, Cony.
77
78.do not mix with hares, become hostile when kept together instead coupling.
extremely prolific & libidinous
wild rabbits all gris
tame white, grey black
82.white & black, rarely produce two of their own colour, & often grey—the grey in a manner always produce grey
83.propagate at age of 5 or 6 Months. go 30 or 31 days with young & bring 4, 5 or 6 & sometimes 7. at once.
The male attaches himself to a single female which receives him at all times.
Have a double matr[i]x like the hare, & subject to Superfetations tho’ less frequently.
87.live 8 or 9 years.
are natives of hot climates. The Greeks according to Aristotle were acquainted with them. Greece & Spain seem to be the only countries of Europe where they were antiently. Thence they have been transported into temperate climates of Italy, Germany & france where they are naturalized. In cold Countries as Sweeden they can be raised only in houses. They love hot countries & are found in those of Asia & Africa & in the American Isles whither they have been conveyed & thrive very well.
89.As great likeness in the conformation of the Hare & the Rabbit as the horse & ass, notwithstanding the antipathy & variance in their nature & manners.

92.The wild rabbit much smaller than the hare—weighed three
93.pound one & half ounces
Tame ones larger than wild—one 15 inches 9 lines long weighed 4 lbs 1 oz.
Vol: 14.Les Animaux Carnassiers
page48Animals which have but one stomach & short intestines like man, require animal food. The relative volume of the intestinal canal in carnivorous & herbivorous will in all cases correspond with this remark.
49.It does not follow however that herbivorous animals are reduced by a physical necessity to herbal nutriment alone: as carnivorous are to flesh. If Nature furnished them with arms for prey, we say not but they wd. Soon accustom themselves to flesh & blood, since we see Sheep, calves, goats & horses eat greedily eggs & milk which are animal aliments & that without the aid of custom they refuse not victuals hashed & Seasoned with Salt.
56Le Loup la louve. Wolf.
57.lik[e]ness to the dog merely in bodily conformation, being enemies by instinct will feed on dead wolves, and follow by the blood & combine to destroy & devour one which is badly wounded.
delight in Solitude & never herd but to attack a strong Animal or to rid themselves of some formidable mastiff.
very little Society between male & female. It happens once a yea[r] only & that in winter, & for 10 or 12 days.
58The old are proud about the end of Decr. the younger ones in Feby. & beginning of March
go with young 3½ months, whereas dogs only 60 days [illegible]
bear once a year only, but have 5 or 6 sometimes 7 or 8 at a litter
In copulation are lioned
64.Are 2 or 3 year[s] in attaining their growth & live 15 or 20. drink often, & with plenty of water can bear hunger 4 or 5 days
69.the colour & hair change in different places. In Northern Countries are found black & white the same the largest. Are found almost every where in Asia Africa & Amer[i]ca as well as Europe. Those of Senegal resemble those of France but somewhat larger & much fiercer—those of Egypt, smaller than those of Greece
70.In the East Persia particularly, they are shewn as a Spectacle to the people & are taught to dance.
71.I kept a she wolf three years shut up from its infancy with a dog of the same age in a spacious inclosure. During the whole time She wd. neither be familiar with him nor suffer him to be with her when proud. Tho’ the weaker of the 2 she was always the aggressor, till at length the dog killed her.
74 & seq:The most exact conformity with the dog in its exteriour & interior construction & particularly the organs of generation
Vol 14Le Renard—Fox
p 106.resemble much the dog, especially in his interior parts, very different in his exterior form: but most so in his character—Slowly & never perfectly domesticated
does not couple with dog—kept 3 years with one for that purpose without effect—
bring fewer young—& that once a year only, from 3 never less to 6 which rarely exceed.
are proud in winter—young born blind like wolves & dogs
108.are 18 months or 2 years growing & live 13 or 14 years. much influenced by Climate, particularly in the colour, in North black, blue, white, grey &c. & some heads and other parts of different colors.
113Those of The common colour most generally diffused. are found in Europe, Asia, Northern & temperate & in America. but very rare in Africa & countries near Equator.
Our foxes natives of Cold climates are naturalized to temperate Climes, but do not extend farther South than Spain & Japan
are found in the most extreme cold low[lan]ds. N & S. poles.
116.The fox resembles perfectly the wolf & dog in the conformation of its internal parts—Daubenton—weight 12 lb about—
Vol 14.Le Blaireau. The Badger
141.In greater plenty formerly than now
142.Eat every thing flesh eggs cheese butter bread fish fruits roots but prefer raw flesh.

143.Male rarely found in company of female
female goes with young—
has 3 or 4 at once.
between the anus & root of tale, a gland pretty large & abt. 1 Inch deep, whence oozes an unctuous liquor very fetid wch. they are fond of sucking
145It is uncertain whether found in America, unless a certain animal in N York be the Same.
Not in Africa—nor Asia, nor known to Greeks—confd. to Spain, France, Italy, Germany, England & Poland & Sweeden & every where very rare.
Almost white above & black under belly. the reverse of other Animals
feet    i   l
148has 5 toes on each foot—length from snout to anus 2—3—6 height 11 inches

Vol. 15.Rat. p 112. no rats in America till carried from Europe. None North of Sweeden.
148mice sd. also not to be natives of America
Vol: 16.Animals which are dormant in Winter, as the dormouse Hedge hog bat &[c]. are rendered such by the coldness of their blood. When the thermometer is 10 degrees above the freezing
207/8point, their internal heat is the same. The Senseless state is produced by the failure of exterior warmth to supply the internal want.
Vol 17. p 60/14 sorts of bears—1. White Sea bear—2 do. land bear 3. brown bear. 4 black bear—the latter not carnivorous. du Pratz & la Houlen cited to prove those of America not so.
66.found in all woody Countries—none in France nor England they couple in Autumn
69.Aristotle says they go with young but thirty days, in which
   Mr. Cowherd says they certainly couple in Augst. & bring forth in December—& that the young are disproportionately small


   —————


   Lord Bacon in his Hist. of life & death p. 8 says the bear “hath this sign of a short life, that his bearing in the womb is but short, scarce full forty days[”]
 he has never been contradicted. Buffon doubts the facts






live 20 or 25 years.
178.Rackoon—peculiar to America, the warm parts of it cheilf—particularly Jamaica—Not in Canada

Vol. 18. p 27.In all quadrapeds & in man there are in the neck 7 vertebrae

Vol. 18. p 77 & seq: Quadrapeds peculiar to the Old Continent in the order of their size.


1.Elephant. largest in Asia, smallest Africa. in great numbers.
2.Rhinoceros. only in deserts of Afric[a] & South of Asia, far less in no. than Elep.
3.Hippopotamus, on the banks of large rivers of India & Africa, stil[l] less in no.



4.
}
le Chameau & dromedary, in Arabia & all East parts of O. Cont.



5.



6.la giraffe, or camelo-pardalis. Africa, cheifly Aetheopia



7.Lion
}
Africa & Asia


8.Tyger.


9.Leopard


10.Panther


11.Ownce



12.Horse
13Ass.
14.Zebra
15.black cattle—unless the same species with Buffalo.
16.Sheep
17.Goats.
18.Hog.
19.Guinea hog
20.dog
21.hyaene. In Arabia & South of Asia only

22.Chacal. Jackal. In Armenia, Turkey & other province[s] of Asia & Africa
23.la genette. South of Europe & Asia
24.la Civette. Africa & E. Indies
25.Cat
26.Hare
27.Rabbit
28.les gazelles. Antelope. Arabia, E. India & Africa
29.Chamois. Alps, Pyrenees &c.
30.Lynx
31.Marmotte
32.Bouquetin
33.Italian buffalo
34.Musk animal. China & Tartary
35.Chevrotain. particular parts of Africa & E. Indies.
36.Ferret. Bro’t from Africa to Europe.
37.Rat
38.Mice
39.dormouse loirs—lerot
40.Mangoustes.
41.Badgers
42.Zibelines
43.Hermines
44.Gerboise
45.Makis & other specie of Singes


Vol. 18. p. 117. Animals peculiar to America

1. le pacos
}
Peru—Chili & N. Spain a kind of cattle to Peruviansin place of dog to do.


2. le lama

3. Alco





Larger
1. tapir. S. Am. the largest of South Amer. abt. size of small Mule



2. lama. smaller


3. pacos—still smaller


4. Cabiai. next in size to Tapir


5. la Tajacou. smaller than Cabiai (live on pismires alone[)]


6. tamandua-guacu ou ouariri—fourmiliers—no teeth


7. Sloth


8. Cariacou de la Guiane


9. little Cariacou


10. bison


11. Puma


12. le Jaguar


13. le Couguar


14. le jaguarete


15. le Chat-pard


—————


16. le cuandus—le porc-epic d’Amer. Brisson


17. Agouti




p. 121.Abt. 200 distinct species of Quadrupeds in the [whole?] [admitting les singes to 40– p. 170] Linnaeus reckons 67 only—Brisson 260—abt ⅔ of the 200 belong to the Old ⅓ to new World—abt. 40 peculiar to A[merica]
18. Coati
19. les pacas
20. les philandres—Opossum Jean de Laët
21 les cochons d’Inde
22. les Aperea
23. les tatous
24. petits singes a longue queue, Sapajous, les Sagouins les tamarins &c—

135.Ainsi l’on doit cesser d’être etonne de ce fait general qui d’abord paroit tres singulier, & que personne avant nous n’avoit même Soupçonné, Savoir qu’aucun des animaux de la Zone torride dans l’un des continens, ne S’est trouvé dans l’autre. The causes assigned are that they cd. not pass directly from the Old to the new Contint.—nor bear the climate in which the Conet. approximate. How does this accord with the hypothesis that originally the Northern climates were warm or with the fact that Elephants’ Bones, as Buffon calls them are found in America.

136.Animals common to the two Continents.
1. Bear
2. Cerf of Canada, which only differs by inferior size greater horns, more Antlers & longer tail
3. Roe deer in Canada & Louisana, also smaller than in Europe
4. Orignan qui est le même que elan mais plus petit—
5. Karabou, same with Rein deer of Lapland



5. Hare
}
difficult to say whether diffret. species or varieties of same species—


6. Squirrel


7. Hedge hog


8. Muskrat


9. otter


10. Marmotte


11. rat


12. musaraigne


13. bat


14. moles



15 Beaver—all Smaller in America, as well natives as those transported
16 wolf
17 fox



18. Weasel belette
}
very rare in America


19. l’Hermine



20. Marten
21. vison of Canada like fouine mink of Europe
22. putois—polecat of N. A. a variety of same Species in Europe

23. Lynx or loup-cervier
24. Phoca or Sea calf
141Voila all the animals very nearly common to 2 Conts. of which perhaps ⅓ ought to [be] struck out, as different species tho’ appearing to be varieties of same only
142.All of those animals inhabit or frequent Northern climates: as none of warm or temperate climates are common to the two Contints.
144.All animals carried to Amer. have degenerated in size as horse, ass, cattle sheep—goats hogs, dogs—
148Altho’ Nature has belittled quadrupeds in N. World, she has maintained reptiles—& aggrandized insects

185.Tyger—South of E. Indies Malabar Bengal &c
have been seen 10 feet long—utterly incapable of being tamed or softened.
Vol. 19 p 2.The Jaguar—the most like a Tyger & the feircest animal of the New World—of Brasil—Mexico & other Southern parts of Amer.

21Couguar.
S. America—perhaps the same as Canada Tyger or Virga. Panther—3 feet—6 Inch. long—weighed 50 lb. & upward—
Vol. 20. p. 1.Ondatra or Canada Musk-rat—
abt. size of small rabbit—in form like the water rat tail long & covered with little scales as other rats—flat from the middle towards the end—& roundish towards the root—the flat sides being perpendicular not horizontal—have a singular power of contracting & expanding its size. As the Beaver is the only quadruped in which les urines et les excrements, aboutissent egalement a un receptacle commun; so les femelles de rats et Singes are perhaps the only ones which have le conduit des urines & l’orifice par ou elles s’ecoulent, absolument separes des parties du la generation. In the males this Singularity does not exist—its parts of generation are large in the time of rutting & in a manner disappear at other seasons—live in Society, and prepare huts somewhat like the beavers.

produce on[c]e a year—& 5 or six at once
nearer of the color of the Beaver than the water rats
1 foot long—3½ inches high behind 4½ before—

Vol. 20.Peccari or Tajacu
p. 26 &c.Of South A. very numerous resembles the hog. but found by sundry trials not to mix with them. Differs from them—1. in inferior size & shorter legs—2 conformation of Stomach & intestines—3 no tail—4 stiffer bristles—5 has on back a gland issuing offensive odour—in which it is entirely singular—might be easily tamed
same food as common hog—not bad to eat—in troops of 3 or 400.

127.Polatouche—flying Squirel—
In Northern provinces of Europe—but more common in N.
America. resembled by no other animal—Still in the day—stirrs about in the evening—is more like
133.a rat than a Squirrel in his exterior form & his hair and more like Squirrel in the internal construction than any other animal—also in its skeleton

Swims without spreading his flying membranes—

about 5 Inches long from the end of nose to anus—

weight abt. 2 oz—

151.Little grey Squirrel, or Virga. Squirrel
Found in Northn. parts of both Contnts—
differs from the Common Squirel in France, in greater size—& being grey instead of reddish brown—
158.L’Ecureuil noir, & gris foncè tous deux de l’Amerique pourroient bien n’être que des varietès de l’espece du Petit gris.


189.Le Tamanoir, le Tamandua, le Fourmilier, Ant-eaters—are 3 Species of animals of S. A. which live on pismires.
have no teeth
large round tongues which they put into receptacles of pismires.

Vol 21. p. 2.Les Tatous. S. America
4 or 6 Species—covered with a boney Crust—They go under the name of the Armadillo. borough in the ground—live on roots &c—harmless—

121.Le Paca. S. America. lives on ground like rabbit
of the size of a pig—very good to eat

135.Le Sarigue. Opossum.
140distingd. from all other animals by 1. false belly. 2 the first finger of hind feet without nail, & separated like the human thumb—
142.found in Brasil, New Spain, Virginia,* Antilles &c. & no where except in America, tho sd. by some writers to be found in East Indies.
158One female had 5, another 7. teats.
159*S. A. its native & only climate
5 toes before & hind
Ears without hair & very fine membrane like bats’ wing
Ash grey mixt with some little blackish & whitish hoops on the back & sides—browner on belly & still more so on legs.
The aperture on the belly is 2 or 3 inches long. less hairy within than without the false belly. It is opened & shut at will by several muscles & 2 bones peculiar to this Animal:
167these bones are placed before os Pubis to wch. they are fastened by the base, are abt. 2 inches long & diminish to the extremity. They support the Muscle.
Have matrix tho’ somewhat different from that of other animals in which young are conceived & carried till the moment of

169birth—peculiar in the construction of parts of generation.
*belong to Southern Countries of N. World—but found in Va. & other temperate Countries of it—
produces often & in great no. 4 or 5–6 or 7 at once
173.The young of the Marmose also adhere to the Teat tho’ it has no pouch.
Some Authors (as Beverley in Hist. of Va.) say they adhere to Teat several weeks others month—
192.le fente du vulve transversale—le gland du Clitoris—double—du male fo[u]rchu
202.50 teeth—

212.La Marmose—akin to opossum, but much smaller—same no. of teeth—same as to toes no pouch—of same climate & Continet. has two longitudinal folds near thighs, between which the young place themselves to attach themselves to the teat—Male
215& female organs of generation resemble in form & position those of Opossum. Young born prematurely & adhere to teat like Opossum—bring more at once—
216like Opossum in manners, food &c.
5 or 7 Inches long only—

231.Le Cayopollin—akin to Opossum more than Marmose. these 3 Animals much alike in exteriour & interior conformation—supernumary bones—feet—premature birth—adherence to teats—habits of nature—all of same Climate & Cont.—le Cayopollin in Mountains of S. America—abt. size of Marmose—has 48 teeth—

